PIEPER, J.,
concurring in part and dissenting in part.
I agree that summary judgment is proper as to Inglese’s equitable indemnification claim. However, I respectfully dis*304sent as to the granting of summary judgment on Inglese’s unjust enrichment claim and would reverse as to that claim.3
In determining whether the trial court erred in granting summary judgment, an appellate court views the evidence and all reasonable inferences in the light most favorable to the nonmoving party. See Englert, Inc. v. LeafGuard USA, Inc., 377 S.C. 129, 134, 659 S.E.2d 496, 498 (2008). Here, as to the equitable indemnification claim, no disputed facts exist as to whether Inglese caused the loss to the title insurance company by permitting the property sale to close with the judgment lien still on the property.
Inglese claims he had an oral agreement with another lawyer to resolve the judgment lien. Courts are hesitant to resolve disputes between two lawyers. While not applicable to this case, lawyers have been required in other contexts to reduce their agreements to a written document. See, e.g., Rule 43(k), SCRCP (“No agreement between counsel affecting the proceedings in an action shall be binding unless reduced to the form of a consent order or written stipulation signed by counsel and entered in the record, or unless made in open court and noted upon the record, or reduced to writing and signed by the parties and their counsel.”). One reason for such a policy is that it deters lawyers from being pulled into disputes otherwise between the clients of the lawyers.
All too often, Ronald Reagan’s familiar quote comes to mind: “Trust, but verify.” Inglese should have verified the resolution and discharge of the judgment lien prior to closing. While it is unfortunate that lawyers must often document agreements between themselves in writing, a lawyer should always remember the client’s interest must always be protected. Even if the oral agreement proved to be valid, that agreement would have exposed the title insurance company to damages because the property was sold with the judgment lien still on the property. Consequently, the record fails to establish a question as to whether Inglese is without fault, and the equitable indemnification claim must also fail. See Vermeer Carolina’s, Inc. v. Wood/Chuck Chipper Corp., 336 S.C. 53, 60, 518 S.E.2d 301, 305 (Ct.App.1999) (“Ordinarily, if one *305person is compelled to pay damages because of negligence imputed to him as the result of a tort committed by another, he may maintain an action ... for indemnity against the person whose wrong has thus been imputed to him____This is subject to the proviso that no personal negligence of his own has joined in causing the injury.” (citation omitted)).4 Therefore, I concur with the majority opinion that Beal is entitled to summary judgment on Inglese’s equitable indemnification claim. See id. at 63, 518 S.E.2d at 307 (“The most important requirement for the finding of equitable indemnity is that the party seeking to be indemnified is adjudged without fault and the indemnifying party is the one at fault.” (citation omitted)).
As to Inglese’s unjust enrichment claim, I would find that Beal is not entitled to summary judgment on this claim because a question exists as to whether Beal received a benefit. While Inglese may be at fault in causing the title insurance company’s damages, his fault does not necessarily preclude his claim for unjust enrichment. “Restitution is an equitable remedy sought to prevent unjust enrichment.” Campbell v. Robinson, 398 S.C. 12, 24, 726 S.E.2d 221, 228 (Ct.App.2012) (citations omitted). A party seeking to recover on the theory of restitution must prove: “(1) that he conferred a non-gratuitous benefit on the defendant; (2) that the defendant realized some value from the benefit; and (3) that it would be inequitable for the defendant to retain the benefit without paying the plaintiff its value.” Niggel Assocs. v. Polo’s of N. Myrtle Beach, Inc., 296 S.C. 530, 532, 374 S.E.2d 507, 509 (Ct.App.1988) (citation omitted). As to the first element, the title insurance company settled the claim to remove the cloud on the title created by the judgment lien. The title insurance company made the payment that released *306the lien; however, Inglese was ultimately liable for the payment to clear the title to Beal’s property. Inglese paid for the title to be cleared on Beal’s property. Additionally, a genuine issue of material fact exists as to whether Beal had knowledge of, or consented to, the oral agreement. While Beal did not explicitly request Inglese to confer the benefit, an inference may be drawn that Inglese could reasonably rely on Beal for repayment. See Campbell, 398 S.C. at 24, 726 S.E.2d at 228 (finding a plaintiff confers a nongratuitous benefit when: (1) the benefit is at the defendant’s request, or (2) the plaintiff reasonably relies on the defendant to pay for the benefit, and the defendant understands or ought to understand that the plaintiff expects compensation from him).
As to the second element, the record includes evidence that the judgment lien on Beal’s property was absolved; this creates a genuine issue of material fact as to whether Beal received a benefit. As to the third element, a fact-finder could find it inequitable for Beal, who was aware of the lien against him, to be free of the original judgment lien while requiring Inglese to bear the cost of resolving the judgment lien. At this stage of the proceedings, we merely decide if there is a factual dispute warranting the claim to be determined at trial. Based on the foregoing, I would find Beal was not entitled to summary judgment on Inglese’s unjust enrichment cause of action.5 See Englert, 377 S.C. at 134, 659 S.E.2d at 498 (“Summary judgment is not appropriate where further inquiry into the facts of the case is desirable to clarify the application of the law.” (citation omitted)).
The next inquiry is whether Beal’s defenses of unclean hands and the voluntary payment doctrine raised in his motion for summary judgment preclude recovery as a matter of law at this stage of litigation. As to the doctrine of unclean hands, I would find a factual dispute exists as to whether Inglese is barred from recovery under this doctrine. While Inglese is at fault in causing the title insurance company’s damages, a fact-finder could determine the alleged oral agreement between counsel existed. Moreover, there is a question of fact as to *307any knowledge of, or consent to, the oral agreement by Beal. Accordingly, a fact-finder could find that based on the oral agreement, even though Inglese was at fault, he was not acting unfairly or with any misconduct towards Beal. See Arnold v. City of Spartanburg, 201 S.C. 523, 532, 23 S.E.2d 735, 738 (1943) (“The expression ‘clean hands’ means a clean record with respect to the transaction with the defendants themselves and not with respect to others.” (citation omitted)). Furthermore, a fact-finder could find that Beal was not prejudiced and actually benefited from Inglese’s conduct because the judgment lien on Beal’s property was absolved and Inglese was liable for the cost. See First Union Nat’l Bank of S.C. v. Soden, 333 S.C. 554, 568, 511 S.E.2d 372, 379 (Ct.App.1998) (“The doctrine of unclean hands precludes a plaintiff from recovering in equity if he acted unfairly in a matter that is the subject of the litigation to the prejudice of the defendant.”). On the other hand, depending on the how the evidence is viewed, including any knowledge of or consent to the oral agreement by Beal, a fact-finder could determine that Inglese’s conduct bars relief under the doctrine of unclean hands. Based upon these conflicting conclusions, I would find that Beal is not entitled to summary judgment as a matter of law based upon the doctrine of unclean hands. See Wogan v. Kunze, 379 S.C. 581, 585, 666 S.E.2d 901, 903 (2008) (noting even if the “evidentiary facts are not disputed but the conclusions or inferences to be drawn from them are, summary judgment should be denied” (citation omitted)).6
Finally, as an alternative, I would reverse and remand for specific findings of fact and conclusions of law as to the matters raised. The trial court’s order is a Form 4 order that simply states: “Defendant Carl H. Beal’s motion for summary judgment is granted.” Inglese’s complaint sets forth claims for promissory estoppel, unjust enrichment, and equitable indemnification.7 In his motion for summary judgment, Beal *308argues the voluntary payment doctrine and the doctrine of unclean hands bar Inglese’s claims. Beal also contends that Inglese’s claim for equitable indemnification fails as a matter of law because Inglese’s own conduct caused his damages. The trial court entered a summary order granting judgment without any findings as to these issues, and Inglese requested the court make such findings in his Rule 59(e), SCRCP motion. Thus, it is unclear whether the trial court specifically ruled Inglese’s causes of actions were deficient or whether Beal’s defenses raised in Beal’s motion for summary judgment precluded recovery. Because the trial court declined to make findings upon request, I would alternatively reverse and remand for such findings. See Bowen v. Lee Process Sys. Co., 342 S.C. 232, 241, 536 S.E.2d 86, 91 (Ct.App.2000) (vacating the order granting summary judgment and remanding the case to the trial court for “a written order identifying the facts and accompanying legal analysis upon which it relied”).

. I refer to Inglese’s unjust enrichment cause of action herein, although I would label it as a cause of action for restitution.


. Under South Carolina law, joint tortfeasors may not recover equitable indemnity. See Vermeer, 336 S.C. at 64, 518 S.E.2d at 307. Because Inglese is at fault, Inglese is unable to recover from Beal under this claim even if Beal is also at fault. Some jurisdictions recognize the doctrine of comparative indemnification when more than one party is at fault and share liability. See GEM Developers v. Hallcraft Homes of San Diego, Inc., 213 Cal.App.3d 419, 261 Cal.Rptr. 626, 629 (1989) ("Under the equitable indemnity doctrine, defendants are entitled to seek apportionment of loss between the wrongdoers in proportion to their relative culpability so there will be equitable sharing of loss between multiple tortfeasors.” (internal quotations omitted)). However, this issue was not raised on appeal.


. According to Inglese, he placed the net proceeds from the closing in escrow pursuant to the alleged oral agreement. The record is not developed as to whether the funds were placed in a trust account and continue to remain in any such account.


. As to the voluntary payment defense, I would find that doctrine is inapplicable to the facts of this case. See Moody v. Stem, 214 S.C. 45, 53, 51 S.E.2d 163, 165 (1948) (finding the doctrine of voluntary payment provides that "where one man voluntarily pays money to another, it cannot be against conscience and right, that the receiver should retain it” (internal quotations omitted)).


. On appeal, Inglese does not challenge the trial court's grant of summary judgment on his promissory estoppel claim. Therefore, the *308failure to appeal this finding renders the issue abandoned. See Biales v. Young, 315 S.C. 166, 168, 432 S.E.2d 482, 484 (1993) ("Failure to argue is an abandonment of the issue and precludes consideration on appeal.” (citation omitted)).